Filed 2/2/22 P. v. Haures CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C092429

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE007047)

           v.

 DANIEL HAURES,

                    Defendant and Appellant.




         Appointed counsel for defendant Daniel Haures filed an opening brief that sets
forth the facts of the case and asks this court to review the record and determine whether
there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.)
Having reviewed the record as required by Wende, we find no arguable errors that are
favorable to defendant. Accordingly, we will affirm the judgment.




                                                             1
                    FACTUAL AND PROCEDURAL BACKGROUND
        Defendant led several sheriff’s deputies on a high-speed car chase, which included
hitting and being hit by patrol cars, eventually crashing his car. He was later found to
have a blood-alcohol content of 0.39 percent.
        Defendant was charged with evading a peace officer by driving in the opposite
direction of traffic (Veh. Code, § 2800.4, count one), evading a peace officer (Veh. Code,
§ 2800.2, subd. (a), count two), four counts of assault with a deadly weapon on four
individual peace officers (Pen. Code, § 245, subd. (c),1 counts three through six), three
counts of resisting or delaying a peace officer (§ 148, subd. (a)(1), counts seven through
nine), driving under the influence (DUI) of alcohol (Veh. Code, § 23152, subd. (a), count
10), driving while having a blood-alcohol concentration above 0.08 percent (Veh. Code,
§ 23152, subd. (b), count 11), and misdemeanor failure to stop after an accident causing
damage (Veh. Code, § 20002, subd. (a), count 12).
        After a jury trial, the jury found defendant guilty of counts one, two, four, seven,
eight, nine, 10, 11, and 12 as charged; guilty to the lesser included offense for count three
of assault on a peace officer (§ 241, subd. (c)); not guilty on count five; and the jury was
hung on count six, so the trial court declared a mistrial as to this count.
        The trial court sentenced defendant to a total term of four years and eight months
in prison as follows: eight months (one-third midterm) consecutive for count one; two
years (mid-term) for count two, stayed under section 654; four months concurrent for
count three; four years (mid-term) for count four, the primary term; six months
concurrent for counts seven, eight, and nine; nine month DUI program while in custody
for count 10 and count 11 with punishment for count 11 stayed under section 654; and six
months concurrent for count 12. The court also imposed a $300 restitution fine




1   Undesignated statutory references are to the Penal Code.

                                               2
(§ 1202.4), a $300 stayed parole revocation restitution fine (§ 1202.45), ten $30
conviction assessments (Gov. Code, § 70373), and ten $40 court operations assessments
(§ 1465.8).) Defendant timely appealed.
                                      DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there
are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant
was advised by counsel of his right to file a supplemental brief within 30 days from the
date the opening brief was filed. More than 30 days have elapsed, and defendant has not
filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no errors that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                     \s\                     ,
                                                 BLEASE, Acting P. J.



       We concur:



           \s\                ,
       HULL, J.



           \s\                ,
       RENNER, J.



                                             3